 



Share Pledge Agreement

 

This Share Pledge Agreement (this “Agreement”) has been executed by and among
the following parties on June 13, 2016 in Hong Kong (“HK”):

 

Party A: Greenpro Holding Limited (hereinafter “Pledgee”), a limited liability
company organized and existing under the laws of the Hong Kong SAR, with its
address at Suite 2201, 22/F, Malaysia Building, 50 Gloucester Road, Wan Chai,
Hong Kong;     Party B:  LOKE Che Chan, Gilbert and LEE Chong Kuang (hereinafter
“Pledgors”), with their address at Suite 2201, 22/F, Malaysia Building, 50
Gloucester Road, Wan Chai, Hong Kong; and     Party C: Greenpro Synergy Network
Limited (hereinafter “GSN”), a limited liability company organized and existing
under the laws of the Hong Kong SAR, with its address at Suite 2201, 22/F,
Malaysia Building, 50 Gloucester Road, Wan Chai, Hong Kong.       In this
Agreement, each of Pledgee, Pledgors and GSN shall be referred to as a “Party”
respectively, and they shall be collectively referred to as the “Parties”.

 

Whereas:

 

1. Pledgors are permanent resident of Hong Kong SAR, and hold 100% of the equity
interest of GSN. GSN is a limited liability company registered in Hong Kong. GSN
acknowledges the respective rights and obligations of Pledgors and Pledgee under
this Agreement, and intends to provide any necessary assistance in registering
the Pledge;      

2.

 

Pledgee is a limited liability company registered in Hong Kong. Pledgee and GSN
have executed an Exclusive Business Cooperation Agreement in Hong Kong.      
 3. To ensure that GSN fully performs its obligations under the Exclusive
Business Cooperation Agreement and pay the consulting and service fees
thereunder to the Pledgee when the same becomes due, Pledgors hereby pledge to
the Pledgee all of the equity interest they hold in GSN as security for payment
of the consulting and service fees by GSN under the Business Cooperation
Agreement.         To perform the provisions of the Business Cooperation
Agreement, the Parties have mutually agreed to execute this Agreement upon the
following terms.       Section 1. Definitions         Unless otherwise provided
herein, the terms below shall have the following meanings:         1.1 Pledge:
shall refer to the security interest granted by Pledgors to Pledgee pursuant to
Section 2 of this Agreement, i.e., the right of Pledgee to be compensated on a
preferential basis for the proceeds from the conversion, auction or sales of the
Equity Interest.         1.2 Equity Interest: shall refer to all of the equity
interest lawfully held now and hereafter acquired by Pledgors in GSN.        
1.3 Term of Pledge: shall refer to the term set forth in Section 3 of this
Agreement.         1.4 Business Cooperation Agreement: shall refer to the
Exclusive Business Cooperation Agreement executed by and between GSN and Pledgee
on June 13, 2016.         1.5 Event of Default: shall refer to any of the
circumstances set forth in Section 7 of this Agreement.         1.6 Notice of
Default: shall refer to the notice issued by Pledgee in accordance with this
Agreement declaring an Event of Default.



 

   

 



 

  Section 2. The Pledge         As collateral security for the timely and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of any or all of the payments due by GSN, including
without limitation the consulting and services fees payable to the Pledgee under
the Business Cooperation Agreement, Pledgors hereby pledge to Pledgee a first
security interest in all of Pledgors’ right, title and interest, whether now
owned or hereafter acquired by Pledgors, in the Equity Interest of GSN.        
Section 3. Term of Pledge      

The Pledge shall take effect as of the date when the pledge of the Equity
Interest is recorded in the Register of Shareholders of the Company and shall
remain in effect until ten (10) years after the obligations under the Principal
Agreement will have been fulfilled. The parties agree that, if situations allow,
they will use their best efforts to register the Pledge with the related
regulatory organization at the place of registration of the Company, i.e., Hong
Kong SAR. However, the parties confirm that the effectiveness of this Agreement
is not subject to the registration unless the laws and regulations of the Hong
Kong provide otherwise.

 

During the term of the Pledge, the Pledgee shall be entitled to dispose of the
pledged assets in accordance with this Agreement in the event that the Pledgors
do not perform their obligations under the Loan Agreement.

   

 

 

Section 4. Custody of Records for Equity Interest subject to Pledge   4.1 During
the Term of Pledge set forth in this Agreement, Pledgors shall deliver to
Pledgee’s custody the capital contribution certificate for the Equity Interest
and the shareholders’ register containing the Pledge within one week from the
execution of this Agreement. Pledgee shall have custody of such items during the
entire Term of Pledge set forth in this Agreement.         4.2 Pledgee shall
have the right to collect any and all dividends declared or generated in
connection with the Equity Interest during the Term of Pledge.         Section
5. Representations and Warranties of Pledgors         5.1 Pledgors are the sole
legal and beneficial owners of the Equity Interest.         5.2 Pledgee shall
have the right to dispose of and transfer the Equity Interest in accordance with
the provisions set forth in this Agreement         5.3  Except for the Pledge,
Pledgors have not placed any security interest or other encumbrance on the
Equity Interest.

 

   

 

 

  Section 6. Covenants and Further Agreements of Pledgors         6.1 Pledgors
hereby covenant to the Pledgee, that during the term of this Agreement, Pledgors
shall:           6.1.1 not transfer the Equity Interest, place or permit the
existence of any security interest or other encumbrance on the Equity Interest,
without the prior written consent of Pledgee, except for the performance of the
Exclusive Option Agreement executed by Pledgors, the Pledgee and GSN on the
execution date of this Agreement;             6.1.2 comply with the provisions
of all laws and regulations applicable to the pledge of rights, and within 5
days of receipt of any notice, order or recommendation issued or prepared by
relevant competent authorities regarding the Pledge, shall present the
aforementioned notice, order or recommendation to Pledgee, and shall comply with
the aforementioned notice, order or recommendation or submit objections and
representations with respect to the aforementioned matters upon Pledgee’s
reasonable request or upon consent of Pledgee;             6.1.3 promptly notify
Pledgee of any event or notice received by Pledge or that may have an impact on
Pledgee’s rights to the Equity Interest or any portion thereof, as well as any
event or notice received by Pledgors that may have an impact on any guarantees
and other obligations of Pledgors arising out of this Agreement.

 

  6.2 Pledgors agree that the rights acquired by Pledgee in accordance with this
Agreement with respect to the Pledge shall not be interrupted or harmed by
Pledgors or any heirs or representatives of Pledgors or any other persons
through any legal proceedings.         6.3 To protect or perfect the security
interest granted by this Agreement for payment of the consulting and service
fees under the Business Cooperation Agreement, Pledgors hereby undertake to
execute in good faith and to cause other parties who have an interest in the
Pledge to execute all certificates, agreements, deeds and/or covenants required
by Pledgee. Pledgors also undertake to perform and to cause other parties who
have an interest in the Pledge to perform actions required by Pledgee, to
facilitate the exercise by Pledgee of its rights and authority granted thereto
by this Agreement, and to enter into all relevant documents regarding ownership
of Equity Interest with Pledgee or designee(s) of Pledgee (natural persons/legal
persons). Pledgors undertake to provide Pledgee within a reasonable time with
all notices, orders and decisions regarding the Pledge that are required by
Pledgee.         6.4 Pledgors hereby undertakes to comply with and perform all
guarantees, promises, agreements, representations and conditions under this
Agreement. In the event of failure or partial performance of its guarantees,
promises, agreements, representations and conditions, Pledgors shall indemnify
Pledgee for all losses resulting therefrom.

 

  Section 7. Event of Breach

 

  7.1 The following circumstances shall be deemed Event of Default:          
7.1.1 GSN fails to fully and timely fulfill any liabilities under the Business
Cooperation Agreement, including without limitation failure to pay in full any
of the consulting and service fees payable under the Business Cooperation
Agreement or breaches any other obligations of GSN thereunder;             7.1.2
Pledgors or GSN has committed a material breach of any provisions of this
Agreement;             7.1.3 Except as expressly stipulated in Section 6.1.1,
Pledgors transfer or purport to transfer or abandons the Equity Interest pledged
or assigns the Equity Interest pledged without the written consent of Pledgee;
and             7.1.4 The successor or custodian of GSN is capable of only
partially perform or refuses to perform the payment obligations under the
Business Cooperation Agreement.           7.2 Upon notice or discovery of the
occurrence of any circumstances or event that may lead to the aforementioned
circumstances described in Section 7.1, Pledgors shall immediately notify
Pledgee in writing accordingly.         7.3 Unless an Event of Default set forth
in this Section 7.1 has been successfully resolved to Pledgee’s satisfaction
within twenty (20) days after the Pledgee delivers a notice to the Pledgors
requesting ratification of such Event of Default, Pledgee may issue a Notice of
Default to Pledgors in writing at any time thereafter, demanding the Pledgors to
immediately dispose of the Pledge in accordance with the provisions of Section 8
of this Agreement.

 

   

 

 

  Section 8. Exercise of Pledge         8.1 Prior to the full payment of the
consulting and service fees described in the Business Cooperation Agreement,
without the Pledgee’s written consent, Pledgors shall not assign the Pledge or
the Equity Interest in GSN.         8.2 Pledgee may issue a Notice of Default to
Pledgors when exercising the Pledge.         8.3 Subject to the provisions of
Section 7.3, Pledgee may exercise the right to enforce the Pledge at any time
after the issuance of the Notice of Default in accordance with Section 7.2. Once
Pledgee elects to enforce the Pledge, Pledgors shall cease to be entitled to any
rights or interests associated with the Equity Interest.         8.4 In the
event of default, Pledgee is entitled to dispose of the Equity Interest pledged
in accordance with applicable Hong Kong SAR laws. Only to the extent permitted
under applicable Hong Kong SAR laws, Pledgee has no obligation to account to
Pledgors for proceeds of disposition of the Equity Interest, and Pledgors hereby
waives any rights it may have to demand any such accounting from Pledgee;
Likewise, in such circumstance Pledgors shall have no obligation to Pledgee for
any deficiency remaining after such disposition of the Equity Interest pledged.
        8.5 When Pledgee disposes of the Pledge in accordance with this
Agreement, Pledgors and GSN shall provide necessary assistance to enable Pledgee
to enforce the Pledge in accordance with this Agreement.         Section 9.
Assignment       9.1



Without Pledgee’s prior written consent, Pledgors shall not have the right to
assign or delegate its rights and obligations under this Agreement.

        9.2



This Agreement shall be binding on Pledgors and its successors and permitted
assigns, and shall be valid with respect to Pledgee and each of its successors
and assigns.

        9.3 At any time, Pledgee may assign any and all of its rights and
obligations under the Business Cooperation Agreement to its designee(s)
(natural/legal persons), in which case the assigns shall have the rights and
obligations of Pledgee under this Agreement, as if it were the original party to
this Agreement. When the Pledgee assigns the rights and obligations under the
Business Cooperation Agreement, upon Pledgee’s request, Pledgors shall execute
relevant agreements or other documents relating to such assignment.         9.4
In the event of a change in Pledgee due to an assignment, Pledgors shall, at the
request of Pledgee, execute a new pledge agreement with the new pledgee on the
same terms and conditions as this Agreement.         9.5 Pledgors shall strictly
abide by the provisions of this Agreement and other contracts jointly or
separately executed by the Parties hereto or any of them, including the
Exclusive Option Agreement and the Power of Attorney granted to Pledgee, perform
the obligations hereunder and thereunder, and refrain from any action/omission
that may affect the effectiveness and enforceability thereof. Any remaining
rights of Pledgors with respect to the Equity Interest pledged hereunder shall
not be exercised by Pledgors except in accordance with the written instructions
of Pledgee.

 

   

 

 

  Section 10. Termination       Upon the full payment of the consulting and
service fees under the Business Cooperation Agreement and upon termination of
GSN’s obligations under the Business Cooperation Agreement, this Agreement shall
be terminated, and Pledgee shall then cancel or terminate this Agreement as soon
as reasonably practicable.       Section 11. Handling Fees and Other Expenses  
    All fees and out of pocket expenses relating to this Agreement, including
but not limited to legal costs, costs of production, stamp tax and any other
taxes and fees, shall be borne by GSN.       Section 12. Confidentiality      
The Parties acknowledge that the existence and the terms of this Agreement and
any oral or written information exchanged between the Parties in connection with
the preparation and performance this Agreement are regarded as confidential
information. Each Party shall maintain confidentiality of all such confidential
information, and without obtaining the written consent of the other Party, it
shall not disclose any relevant confidential information to any third parties,
except for the information that: (a) is or will be in the public domain (other
than through the receiving Party’s unauthorized disclosure); (b) is under the
obligation to be disclosed pursuant to the applicable laws or regulations, rules
of any stock exchange, or orders of the court or other government authorities;
or (c) is required to be disclosed by any Party to its shareholders, investors,
legal counsels or financial advisors regarding the transaction contemplated
hereunder, provided that such shareholders, investors, legal counsels or
financial advisors shall be bound by the confidentiality obligations similar to
those set forth in this Section. Disclosure of any confidential information by
the staff members or agencies hired by any Party shall be deemed disclosure of
such confidential information by such Party, which Party shall be held liable
for breach of this Agreement. This Section shall survive the termination of this
Agreement for any reason.

 

  Section 13. Governing Law and Resolution of Disputes       13.1 The execution,
effectiveness, construction, performance, amendment and termination of this
Agreement and the resolution of disputes hereunder shall be governed by the laws
of Hong Kong SAR.         13.2 In the event of any dispute with respect to the
construction and performance of this Agreement, the Parties shall first resolve
the dispute through friendly negotiations. In the event the Parties fail to
reach an agreement on the dispute within 30 days after either Party’s request to
the other Parties for resolution of the dispute through negotiations, either
Party may submit the relevant dispute to the Hong Kong International Arbitration
Centre for arbitration, in accordance with its Arbitration Rules. The
arbitration shall be conducted in Hong Kong, and the language used in
arbitration shall either be English or Chinese. The arbitration award shall be
final and binding on all Parties.         13.3 Upon the occurrence of any
disputes arising from the construction and performance of this Agreement or
during the pending arbitration of any dispute, except for the matters under
dispute, the Parties to this Agreement shall continue to exercise their
respective rights under this Agreement and perform their respective obligations
under this Agreement.

 

   

 

 

  Section 14. Notices         14.1 All notices and other communications required
or permitted to be given pursuant to this Agreement shall be delivered
personally or sent by registered mail, postage prepaid, by a commercial courier
service or by facsimile transmission to the address of such party set forth
below. A confirmation copy of each notice shall also be sent by E-mail. The
dates on which notices shall be deemed to have been effectively given shall be
determined as follows:         14.2  Notices given by personal delivery, by
courier service or by registered mail, postage prepaid, shall be deemed
effectively given on the date of receipt or refusal at the address specified for
notices.               14.3 Notices given by facsimile transmission shall be
deemed effectively given on the date of successful transmission (as evidenced by
an automatically generated confirmation of transmission).

 



  14.4  For the purpose of notices, the addresses of the Parties are as follows:

 

  Party A: Greenpro Holding Limited         Address: Suite 2201, 22/F, Malaysia
Building, 50 Gloucester Road, Wanchai, Hong Kong         Attn: Lee Chong Kuang  
      Phone: +852 31117718         Party B: LOKE Che Chan, Gilbert and LEE Chong
Kuang         Address: Suite 2201, 22/F, Malaysia Building, 50 Gloucester Road,
Wanchai, Hong Kong         Attn: LOKE Che Chan, Gilbert and LEE Chong Kuang    
    Phone: +852 31117718         GSN: Greenpro Synergy Network Limited        
Address: Suite 2201, 22/F, Malayaisa Building, 50 Gloucester Road, Wan Chai,
Hong Kong         Attn: LOKE Che Chan, Gilbert  

 

Phone:

 

+852 31117718

 

  14.5 Any Party may at any time change its address for notices by a notice
delivered to the other Parties in accordance with the terms hereof.      
 Section 15. Severability       In the event that one or several of the
provisions of this Contract are found to be invalid, illegal or unenforceable in
any aspect in accordance with any laws or regulations, the validity, legality or
enforceability of the remaining provisions of this Contract shall not be
affected or compromised in any respect. The Parties shall strive in good faith
to replace such invalid, illegal or unenforceable provisions with effective
provisions that accomplish to the greatest extent permitted by law and the
intentions of the Parties, and the economic effect of such effective provisions
shall be as close as possible to the economic effect of those invalid, illegal
or unenforceable provisions.       Section 16. Attachments       The attachments
set forth herein shall be an integral part of this Agreement.

 

   

 

 

   Section 17. Effectiveness       17.1 Any amendments, changes and supplements
to this Agreement shall be in writing and shall become effective upon completion
of the governmental filing procedures (if applicable) after the affixation of
the signatures or seals of the Parties.         17.2 This Agreement is written
in Chinese and English in three copies. Pledgors, Pledgee and GSN shall hold one
copy respectively. Each copy of this Agreement shall have equal validity. In
case there is any conflict between the Chinese version and the English version,
the Chinese version shall prevail.

 

Attachments:     1. Shareholders’ Register of GSN;     2. The Capital
Contribution Certificate for GSN;     3. Exclusive Business Cooperation
Agreement.

 

The Remainder of this page is intentionally left blank

 

   

 

 

IN WITNESS THEREFORE, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

 

Representative:                 By:  /s/ Loke Che Chan, Gilbert   By:  /s/ Lee
Chong Kuang Name:  Loke Che Chan, Gilbert   Name:  Lee Chong Kuang          
Greenpro Holding Limited:               By:  /s/ Loke Che Chan, Gilbert   By:
 /s/ Lee Chong Kuang Name: Loke Che Chan, Gilbert   Name: Lee Chong Kuang Title:
Director   Title: Director

  

   

 

